 
   

 

 

mpeanneti

AI GSC SDNY
SF OOCUMENT
9 | se BCTRONICALLY FELED |

POC me
THE CiTy oF NEW M@RATE FILED: JAN 0 7.2020

ame RY

 

 

 

 

JAMES E. JOHNSON LAW DEPART + VALERIE E. SMITH
Corporation Counsel 100 CHURCH STREET Senior Counsel
NEW YORK, NY 10007 Phone: (212) 356-2398

Fax: (212) 356-3509
vsmith@law.nyc.gov

January 6, 2020

 

VIA ECF
Honorable Judge George B. Daniels SO OR
United States District Court Th DEREn
Southern District of New York / YAN 0> 3 e ONfare
500 Pearl Street 029 tp HAtV 7, ons Schegy,
New York, New York 10007 ch 3 5 20 is ag: 89 for
; , 020 at o-ga(ed
Re: Henry Jones v. City of New York et On 2 2 & Sam
18 CV 4064 (GBD) (KHP) BEORG, re AL,
. AN me .
Your Honor: TELS

I am an Assistant Corporation Counsel in the Office of James E. Johnson,
Corporation Counsel of the City of New York, representing defendant City of New York in the
above referenced matter. Defendant writes to request that the conference scheduled for January
7, 2020 at 10:45 a.m. be adjourned sine die as this matter was referred to Judge Katherine Parker
for settlement, general pretrial (includes scheduling, discovery, non-dispositive pretrial motions,
and settlement), and dispositive motion (i.e., motion requiring a Report and Recommendation).
See ECF No. 23. Plaintiff objects to defendant’s request for an adjournment of this conference.

On December 5, 2019, a conference was held before Magistrate Judge Parker at
which time the Court addressed plaintiffs request for leave to amend the pleadings. Magistrate
Judge Parker granted plaintiff's request and So Ordered the following briefing schedule:
plaintiff's moving papers are due on January 8, 2020, defendant’s opposition is due January 17,
2020, and plaintiff's reply, if any, is due on January 24, 2020. Additionally, discovery is
scheduled to close on January 17, 2020 with a post-discovery status conference scheduled for
February 5, 2020. Given that a case management schedule has already been established by Judge
Parker, defendant does not believe that an additional conference is necessary or that it will be
productive given the current status of this matter.

 

 

 
